Fourth Court of Appeals
                                   San Antonio, Texas
                                       November 26, 2019

                                       No. 04-19-00659-CV

                                   CITY OF SAN ANTONIO,
                                          Appellant

                                                v.

                                        Margarita LOPEZ,
                                            Appellee

                   From the County Court at Law No. 10, Bexar County, Texas
                                Trial Court No. 2015CV05720
                           Honorable John Longoria, Judge Presiding


                                          ORDER
       After this court granted the court reporter’s first request for an extension of time to file
the reporter’s record, it was due on November 25, 2019. See TEX. R. APP. P. 35.1. Before the
due date, court reporter Kimberly Rice Lobello filed a second notification of late reporter’s
record. She requested an extension of time to file the record until December 25, 2019.
       The request is GRANTED. The reporter’s record is due on December 27, 2019. See id.
R. 35.3(c) (limiting an extension in an ordinary appeal to thirty days).
       If the reporter’s record is not filed with this court by December 27, 2019, any requests for
additional time to file the record must be accompanied by a signed, written status report.
       The report must describe the transcript by day with the date, description, page counts, and
remarks for each day. The page counts must include the total number of pages, the number of
pages edited, proofread, and formatted into the required electronic form (including bookmarks).
        The report may describe any unusual aspects of the record. The report must describe any
problems the court reporter reasonably believes may delay the completion of the record beyond
the requested date.
         A preferred form for the status report, with an accompanying example, is attached to this
order.
                                              _________________________________
                                              Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of November, 2019.



                                              ___________________________________
                                              Michael A. Cruz,
                                              Clerk of Court